Citation Nr: 1145831	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to May 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for tinnitus and bilateral hearing loss.

In April 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent and credible testimony establishes that the Veteran's diagnosed tinnitus began while he was on active duty and has continued since that time. 

3.  The medical evidence of record does not establish that the Veteran has hearing loss in the right ear for VA purposes.

4.  Probative evidence of a nexus between the post service diagnosis of hearing loss in the left ear and service is not of record.


CONCLUSIONS OF LAW

1.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the claim of entitlement to service connection for tinnitus, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board finds that the VCAA notice requirements have been satisfied by a July 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2008 letter also included the type of evidence necessary to establish a disability rating and effective date. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained as have service treatment records, and the Veteran has not alleged receiving any private treatment for his hearing loss.  Additionally, the Veteran testified at a hearing before the Board; and he was provided with two VA examinations (the reports of which have been associated with the claims file).

With respect to the aforementioned April 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did specifically note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim.  The AVLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has testified that he had significant military noise exposure from working with tanks during service, as a crewman, loader, driver, gunner, commander, section leader, and platoon sergeant.  The Veteran also reported having noise exposure from rifles during training and yearly qualifications during service.  The Veteran's DD Form 214 confirms that his military occupational specialties (MOS) were tank crewman and drill instructor, and that he received the pistol expert badge, rifle sharpshooter badge, and Combat Action Badge (CAB), along with other medals and awards.  As such, the Board concedes that the Veteran was engaged in combat status and was exposed to acoustic trauma during active military service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A. Tinnitus

In April 2008, the Veteran completed a form in which he asserted that he had tinnitus which sounded like ringing in both ears.  The Veteran then indicated that the condition both started while he was on active duty and that it became bothersome while on active duty.

At a VA audiological examination in March 2009, the Veteran reported to the VA examiner that his tinnitus began during his active military service.

At his hearing before the Board in April 2011, the Veteran testified that his tinnitus began during his active military service.

When a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of particular note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the Veteran, as a lay person, is competent to report that he developed symptoms such as ringing in the ears during service, and that the ringing has persisted to the present day. 

Once, as here, it has been determined that a lay person is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Board finds the Veteran's statements to be credible.  He has not exaggerated his symptoms, nor has he attempted to stretch the truth in an effort to bolster his claim.  He candidly discussed his significant military noise exposure working with tanks and rifles, and he consistently placed the date of onset of the ringing in his ears during his time in service.  It is clear the Veteran was exposed to acoustic trauma while in service, and the Veteran has credibly asserted that he first began noticing the ringing in his ears while still in service, which has persisted since that time.  

The Veteran's claim was denied as negative VA medical opinions were received.  Specifically, after VA examination in August 2008, a VA examiner opined in that the Veteran's tinnitus "[was] not caused by, the result of, or aggravated by active military service and [was] most likely associated with presbycusis and/or medications."  Then, in March 2009, the examiner further opined that it was far more likely that the Veteran's current report of tinnitus was related to age-related hearing loss (presbycusis) or other factors such as side effects of medications (like aspirin and ibuprofen), or caffeine use (coffee/tea).  In providing these opinions, the examiner relied largely on the fact that the Veteran's service treatment records did not show any complaints of, treatment for, or diagnosis of tinnitus while he was in service.  However, even the VA examiner acknowledged that there was not actually any box on the medical history survey which would have allowed the Veteran to report ringing.

Moreover, the Veteran testified that as a Marine, the code was that you would not complain unless you were bleeding or had been shot, which explains why he never sought treatment for ringing ears in service.   

Additionally, the medical opinions were based largely on the fact that tinnitus was not specifically noted at the Veteran's Agent Orange registry examination in 2008.  However, the Veteran had previously asserted that his tinnitus began in service, and it is unclear why tinnitus was not specifically noted at the registry examination.  The examiner's opinions also discounted the Veteran's assertion of continuity of symptomatology, which the Board finds to be credible evidence in support of the claim on appeal.

Although the examiner concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service, the Board finds that this opinion ignored, or at the very least impermissibly dismissed, the Veteran's credible testimony as to the onset of his tinnitus.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  As such, the probative value of the VA examiner's opinions is significantly undermined.

The facts of this case establish that the Veteran has been diagnosed with tinnitus by a VA audiologist, and the Veteran has consistently and credibly reported that his tinnitus began while he was in service and has continued to the present time.  This is a matter which the Veteran is competent to report and therefore the Board concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service.  

Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.

B. Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of military noise exposure.  As noted above, the Veteran was clearly exposed to acoustic trauma during his active military service.  

The Veteran was provided with audiological testing at VA examinations in August 2008 and March 2009.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
25
30
LEFT
20
40
25
30
50

The average for the left ear was 36 and the average for the right ear was 27.5.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

As such, the testing confirmed that the Veteran had hearing loss in his left ear for VA purposes.  38 C.F.R. § 3.385.

However, with regard to the Veteran's right ear, the Board finds that there is a lack of medical evidence showing that the Veteran currently has, or ever had, hearing loss in the right ear for VA disability purposes.  Service treatment records do not show hearing loss in the Veteran's right ear, and the VA audiological examination reports do not show the Veteran's right ear auditory thresholds meet the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385; as the decibel loss in his right ear did not reach 40 decibels or greater at any of the frequencies and it did not reach 26 at least three frequencies.  Additionally, the Veteran's speech recognition score for the right ear was higher than 94 percent.  As such, evidence of a hearing loss disability in the Veteran's right ear has not been established.

While the Veteran believes that he has a bilateral hearing loss disability, the fact remains that hearing loss for VA purposes must be established by scientific testing.  The Veteran is considered competent to report diminished hearing acuity, as this is a symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not considered competent to establish a hearing loss disability for VA purposes, as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements alone are insufficient to establish that he has bilateral hearing loss. 

The Veteran was informed in the July 2008 VCAA letter that he must have evidence of a current disability for his claimed hearing disorder.  He has not presented any such evidence, nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability" of hearing loss in the right ear, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  Therefore, service connection for hearing loss in the right ear is denied.

With regard to the Veteran's left ear, the evidence confirms that the Veteran had military noise exposure and that he currently has hearing loss for VA purposes in the left ear.  However, the evidence must also provide a link between the injury in service and the current disability.  It is here that the Veteran's claim of entitlement to service connection for hearing loss in the left ear fails.

Service treatment records do not describe any complaints of hearing loss in the left ear while the Veteran was in service.  During service, a September 1975 record showed the Veteran was fitted and issued for ear protective devices, and results from audiological testing, with pure tone thresholds recorded in decibels, showed:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
10
0
5

At the time of separation, the Veteran completed a medical history survey in conjunction with his separation physical and specifically denied having ever experienced any ear trouble or hearing loss.  At his separation physical, the Veteran's ears were found to be normal and an audiogram did not show any hearing loss in either ear.  

Specifically, the audiogram showed (with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
10
-15
5
0
0

Following separation, the Veteran filed his first claim for service connection, to include bilateral hearing loss, in April 2008.  Included in his application were private treatment records from April 2005 to March 2008; however, these private treatment records made no mention of any hearing problems.  In fact, the first medical testing that showed the Veteran's hearing loss in the left ear was in August 2008 at his VA examination.  This is more than a 30 year passage of time without any record of any complaints of, or treatment for, hearing loss (or even diminished hearing acuity), which serves as strong evidence against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

As noted above, the Veteran was provided VA audiological examinations in August 2008 and March 2009 at which he recounted his military noise exposure to the VA examiner.  The examiner also reviewed the Veteran's claims file, including his service treatment records.  Unfortunately, following both examinations, the examiner concluded that the Veteran's hearing loss was most consistent with presbycusis, and it was not caused by, the result of, or aggravated by his active military service.  In doing so, the examiner explained that all of the Veteran's military records were well within normal limits and no change in hearing was noted during active military service.  The examiner also cited Otolaryngology, Volume II (3rd ed.), which noted "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing . . . does not have a delayed onset nor is it progressive or cumulative."

VA outpatient treatment records from February 2009 to March 2009 have been submitted, but none of these records specifically challenge the VA examiner's conclusion, or even suggest that the Veteran's hearing loss in the left ear either began during or was otherwise caused by his military service.

At the April 2011 Board hearing, it was explained to the Veteran that his claim was denied because of the negative medical opinion, and that he needed to present evidence to counter that opinion, such as getting another examination or seeking another audiologist to look at his treatment records and provide an opinion. Unfortunately, no additional medical opinion of record was submitted.

The Board acknowledges the Veteran's contentions that his hearing loss was caused by in-service noise exposure.  However, the question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted above, service connection can also be established by continuity of symptomatology.  However, to the extent that the Veteran contends that his hearing loss in the left ear has existed continuously from service, such an assertion is refuted by the audiogram at his separation physical which showed normal hearing.  The audiogram is found highly probative of the Veteran's hearing, as it was scientifically derived test administered at the time of separation.  Conversely, the Veteran's assertion at the Board hearing, that his hearing loss seemed worse in Vietnam, was constructed years after separation and in conjunction with a claim for disability.  As such, the weight of the evidence establishes that the Veteran's hearing loss in the left ear was not present at time of separation from service.

As such, the evidence of record does not show a link between the Veteran's hearing loss in the left ear and his military service, and thus service connection for the claim on appeal cannot be granted on a direct basis.

The Board has also considered whether service connection for hearing loss can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, the Veteran's hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with hearing loss in the August 2008 VA examination report.  Therefore, service connection for hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hearing loss in either ear, and the claim is accordingly denied. 


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


